Citation Nr: 0515278	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  96-48 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for redundant colon.

3.  Evaluation of fibrocystic breast disease, currently rated 
as zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to June 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.  In January 2000 and in 
September 2003, the Board remanded the claims for further 
development.  

A May 2000 statement of the veteran reflects that she raised 
the issue of service connection for a genitourinary 
disability.  This matter is referred to the RO.


FINDINGS OF FACT

1.  The evidence shows that the veteran has irritable bowel 
syndrome secondary to the service-connected post-traumatic 
stress disorder.

2.  The evidence shows that the veteran does not have a 
disability due to the redundant colon.

3.  The fibrocystic breast disease is manifested by 
tenderness of the breasts on palpation.





CONCLUSIONS OF LAW

1.  Irritable bowel syndrome is proximately due to or the 
result of the veteran's service-connected post-traumatic 
stress syndrome.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310(a) (2004).

2.  A chronic disability manifested by a redundant colon was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The criteria for a 10 percent evaluation for fibrocystic 
breast disease have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 
7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the May 1996 rating decision was 
promulgated did VA in March and October 2002 and in May 2004 
provide explicit notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.  Specifically, the veteran was 
notified that VA has a duty to assist her in obtaining 
evidence necessary to substantiate her claims.  The veteran 
was notified that she should identify medical treatment and 
that VA would request identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notices provided to the veteran in March and 
October 2002 and in May 2004 were not given prior to the 
first agency of original jurisdiction (AOJ) adjudication of 
the claim, the veteran was afforded the opportunity to 
identify medical evidence that VA would attempt to obtain.  
Also, the veteran was afforded additional VA examinations.  
The timing-of-notice error was sufficiently remedied by the 
process carried after the VCAA letters so as to provide the 
veteran with a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
The timing-of-notice error was thus nonprejudicial in this 
case because the error did not affect the essential fairness 
of the adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military and VA 
medical records - have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The AOJ obtained private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
veteran was afforded VA examinations.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The AOJ fully complied with the 
directives of the January 2000 and September 2003 Board 
remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran has not identified any recent treatment by VA or any 
other source.  In addition, the May 1996 and June 2002 rating 
decisions, the September 1996 statement of the case (SOC), 
and the September 1997, July 1999, April 2003 and February 
2005 supplemental statements of the case (SSOCs) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).  Also, in the June 2004 VCAA letter, VA 
asked the veteran to provide any evidence she had pertaining 
to her claims.  See 38 C.F.R. § 3.159(b)(1).

By an April 2005 letter, VA informed the veteran that her 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in her claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

A.  Service connection

The veteran's service medical records reflect that on the 
March 1979 entrance examination, the veteran denied having or 
having had frequent indigestion or stomach, liver, or 
intestinal trouble.  The physical examination of the anus and 
rectum were normal.  The physical examination of the abdomen 
and viscera revealed that the veteran had had an 
appendectomy.  In May 1979 the veteran complained of a one-
month history of constipation.  The impression was muscular 
stress.  In June 1980 the assessment was a possible stomach 
ulcer.  In September 1980 the impression was probable 
irritable bowel syndrome and rule out peptic ulcer disease.  
In October 1980 the initial assessments were peptic ulcer 
disease and acute obstipation.  Four days later, the 
impressions were improved acute obstipation and rule out 
peptic ulcer.  An October 1980 upper gastrointestinal (UGI) 
series revealed normal esophageal motility and outline.  The 
gastroesophageal junction was normal.  The stomach, duodenal 
bulb, duodenal loop, and proximal small bowel appeared 
normal.  On February 8, 1981, the assessment was probable 
inflammatory process.  On February 9, 1981, the assessment 
was acute obstipation, but two days later, the assessment was 
resolved obstipation.  February 1981 abdominal X-rays were 
normal.  A February 1981 barium enema revealed some retained 
fecal material and a redundant colon.  At the March 1981 
separation examination, the veteran reported having or having 
had frequent indigestion and stomach, liver, or intestinal 
trouble.  The physical examination of the anus, rectum, 
abdomen, and viscera was normal.  A redundant colon was 
diagnosed.

The veteran underwent a VA examination in February 1983.  
Physical examination revealed soft, mild tenderness over the 
right and left iliac fossae.  Bowel sounds were present.  The 
liver was palpable.  The rectal examination revealed no 
external hemorrhoids and a normal sphincter tone.  The rectal 
ampulla was empty.  The stool guaiac was negative, and no 
masses were felt.  A barium enema examination of the colon 
identified no abnormalities.  The diagnoses included a 
history of chronic constipation.

VA medical records reveal that in June 1994 the assessment 
was irritable bowel syndrome versus inflammatory bowel 
syndrome.  A July 1994 barium enema with air contrast was 
essentially normal.  A March 1996 abdominal X-rays revealed 
relative constipation.  In March 1997 the veteran complained 
of a 15-to-16-year history of abdominal pain.  The diagnostic 
impressions were constipation and irritable bowel syndrome.

At an April 1997 hearing held at the RO before a hearing 
officer, the veteran testified that she had stomach 
symptomatology during basic training after doing men's' 
pushups and that she was told that she had torn her stomach 
muscles.  She said that since then she had had chronic 
constipation. 

The veteran was afforded a VA examination in June 2004.  Her 
main gastrointestinal complaint was her irritable bowel 
syndrome, which was manifested by recurrent, chronic 
abdominal pain and constipation.  She reported that she had 
abdominal pain almost daily and severe burning in the 
epigastrium approximately every week.  She stated that she 
continued to have severe constipation most of the time.  She 
indicated that she would often go almost two weeks, and 
occasionally even longer, between bowel movements.  She 
denied any abdominal pain associated with constipation and 
denied any rectal bleeding.  She reported an episode of 
vomiting two months ago.  She stated that she had had 
diarrhea for the last six days or so, which was unusual for 
her.  

Physical examination of the abdomen revealed a flat, well-
healed midline surgical scar from above the epigastrium to 
above the umbilicus.  The upper incision had no palpable 
ventral hernia, and the lower incision showed several small 
ventral hernias, which were approximately one to two 
centimeters each, were most prominent when the veteran lifted 
her head and pushed out the abdomen, and did not appear to be 
tender.  There were normal bowel tones.  There were no 
masses, rebound, or guarding.  The liver edge was not 
palpable.  

The examiner noted that the veteran had evidence of having 
gastrointestinal problems prior to entering the military and 
that she related stomach problems as a young child.  The 
examiner indicated that the redundant colon most likely had 
been present since birth and that in general, this condition 
does not cause health effects.  The examiner noted that the 
veteran was claiming that men's' pushups caused a muscle tear 
of her abdominal wall, which had led to a lifetime of 
constipation.  The examiner indicated that there was no 
evidence of a link between a redundant colon and muscle 
strain or irregularity.  The examiner noted that the veteran 
had post-traumatic stress disorder (PTSD), which can lead to 
bowel irregularity and irritable bowel syndrome.  

B.  Evaluation

 A July 1988 private bilateral mammograms revealed 
fibrocystic changes with irregular parenchymal tissue.  There 
was no discrete dominant mass, and there was no cluster of 
microcalcifications to indicate a malignant process.  The 
impression was benign-appearing changes of the breast.

The veteran was afforded a VA mammary examination in April 
1996.  She stated that she had had chronic breast pain, and 
complained of breast cysts that were increasing in size and 
number.  She indicated that the right lower quadrant of the 
right breast was particularly sensitive and that she had to 
avoid contact by her spouse in that area when he hugged her.  

The clinical breast examination was conducted by the vertical 
strips method at three levels of pressure.  The breasts were 
approximately the same size.  The skin coloration was pink 
and consistent with the overall skin color of the remaining 
area of the body.  On the left breast, there were some areas 
of variable density, but there was remarkably little 
consistency of the majority of the breast tissue on the left 
side.  There was a discrete nodule that was central and 
slightly posterior in the area of the left nipple, that was 
1.5 centimeters by 1/2 centimeters, and was mobile and not 
fixed.  The right breast had a density in the upper outer 
quadrant from approximately the eight o'clock position to 
approximately the twelve o'clock position.  On the right 
breast in the outer lower quadrant, there was a tender area 
of thickening that was three to four centimeters in length, 
which corresponded with the area that the veteran identified 
as being tender when hugged.  Neither axilla had any 
lymphadenopathy.  The assessments were a right-sided density 
with a tender area of thickening in the lower portion of the 
right breast and a discrete nodule in the left breast.

VA medical records reflect that in February 1997 the veteran 
complained of episodic bilateral breast tenderness and breast 
enlargement.  She reported no nipple discharge.  She also 
complained of constant inflammatory pain that was somewhat 
relieved by upper arm elevation.  Physical examination 
revealed that the breasts were enlarged and that there was no 
nipple discharge.  There was tenderness in the breasts with 
vertical tender glandular tissue.  The assessments included 
breast tenderness that was probably secondary to ovulating 
cycles.  

At the April 1997 hearing, the veteran testified that her 
breasts were so painful that she could not wear a seatbelt 
and her spouse could not hug her.

November 1999 bilateral mammograms revealed moderately dense 
breast parenchymal pattern bilaterally.  There was a 
substantial difference in technique when compared to the 
earlier studies of 1998, but in comparison with the those 
previous films, there was no suspicious interval change to 
suggest malignancy.  The impression was no evidence of 
malignancy.

VA medical records show that in September 2000 the veteran 
complained of pain in both of her breasts.  She related the 
pain as a burning-type pain, and indicated that it only 
occurred around her nipples.  She stated that she had had 
this sensation once before when she was 17 years old.  She 
denied any fever, chills, or discharge from her nipples.  She 
denied other changes.  Physical examination of the breasts 
revealed a normal color.  Palpation revealed fullness 
consistent with cystic breasts.  There were no specific areas 
of induration.  No nipple discharge was appreciated.  The 
assessment was breast pain with the etiology being not 
entirely clear.  

The veteran was afforded another VA breasts examination in 
April 2001.  She complained of continued tenderness of both 
breasts.  Physical examination revealed fairly symmetric 
breasts with the left one being slightly larger than the 
right one.  There was no peau d'orange.  The nipples were 
everted.  There was symmetrical elevation of both breasts 
with full arm extension.  Palpation in the upright and supine 
positions revealed no asymmetric masses or densities.  There 
were no supraclavicular, axillary, or epitrochlear 
lymphadenopathies.  The breasts had diffuse, symmetric, small 
nodularities.  

The assessment was mastalgia, which may or may not reflect 
underlying fibrocystic breast change.  The examiner noted 
that fibrocystic breast change is a syndrome diagnosed with 
pathologic interpretations of breast tissue and that the 
veteran had never had any biopsies to document any 
fibrocystic breast changes.  The examiner added that 
mammography can reveal abnormalities consistent with 
fibrocystic breast syndrome and that none of the mammogram 
interpretations reviewed by her revealed findings consistent 
with fibrocystic breast syndrome.  The examiner indicated 
that based on the current examination, fibrocystic breast 
changes could not be diagnosed.  The examiner noted that 
according to the veteran's history, there had not been an 
appreciable worsening of her tenderness or of any cysts 
present.  The examiner indicated that she had significant 
doubts that the veteran even had underlying fibrocystic 
breast changes and that if fibrocystic breast changes were 
present, there was no objective supporting evidence.  The 
examiner reported that the mastalgia, according to the 
veteran's history, had not appreciably worsened over the 
years.

VA medical records reflect that a VA physical examination in 
August 2001 revealed no breast tenderness, masses, or 
discharge, and no axillary lymph nodes.

The veteran underwent another VA examination in June 2004.  
The veteran reported that both of her breasts had been tender 
since active service and that there was no pattern to when 
the tenderness occurred.  She stated that the lateral breasts 
were more tender than the medial portions.  She related that 
at times she could feel lumps in her breasts.  She indicated 
that the pain in her breasts did not change since her gastric 
bypass operation in 2001.  She denied any discharge from her 
breasts, and indicated that she did not take any specific 
medication to reduce the tenderness of her breasts.  She 
reported that the pain was just as prominent now as it had 
been over the years.  The examiner noted that the mammograms 
in July 1988 reported fibrocystic breasts and that the 
mammograms in November 1999 reported dense breasts.

Physical examination showed flat breasts that were equal and 
symmetrical.  The nipples were normal, and no adenopathy in 
the axillae was noted.  An examination while lying down also 
showed symmetry and no adenopathy.  She had tenderness 
bilaterally in the lateral breasts.  There was no discrete 
lumps or nodules.  There was no nipple discharge.  The skin 
of the breasts was normal and without lesions or rashes 

The examiner indicated that the veteran carried a diagnosis 
of fibrocystic breast disease and that the mammograms have 
noted that diagnosis.  The examiner noted that the veteran 
had no functional impairment from that condition.  The 
examiner reported that the veteran feared that she might 
develop breast cancer.  The examiner indicated that research 
did not show that trauma or injury to the breasts causes 
increased risk of cancer.

III.  Legal Criteria

A.  Service connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, she is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  Moreover, as a lay person, she is not 
competent to report what a doctor may have said concerning 
medical causation or diagnosis.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones v. Brown, 7 Vet. App. 134 (1994).  In 
addition, service connection may also be granted for 
disability that has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

B.  Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 2002).

Effective August 30, 2002, during the pendency of this 
appeal, the rating criteria for evaluating skin disorders 
were amended.  See 67 Fed. Reg. 49,596 (July 31, 2002).

Under the previous version of Diagnostic Code 7818, new 
malignant growths of the skin are rated based on scars, 
disfigurement, etc., on the extent of constitutional symptoms 
and physical impairment.  38 C.F.R. § 4.118, Diagnostic Code 
7818 (2002).  New benign growths of the skin are rated based 
on scars, disfigurement, etc.  38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2002).

Under the current version of Diagnostic Code 7818, malignant 
skin neoplasms (other than malignant melanoma) are rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805); or impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7818 (2004).  Under the current version of 
Diagnostic Code 7819, benign skin neoplasms are rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805); or impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2004).

The old version and, as noted above, the current version of 
Diagnostic Code 7800 pertains to disfiguring scars of the 
head, face, or neck.  The old versions of Diagnostic Codes 
7801 and 7802 address third-degree and second-degree burn 
scars, respectively.  The current version of Diagnostic Code 
7801 pertains to scars, other than head, face, or neck, that 
are deep or that cause limited motion.  The current version 
of Diagnostic Code 7802 addresses scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion.  The old version of Diagnostic Code 7803 
pertains to superficial scars that were poorly nourished with 
repeated ulceration, whereas the current version of 
Diagnostic Code 7803 addresses superficial, unstable scars.

Under the old version of Diagnostic Code 7804 (effective 
prior to August 30, 2002), scars that were tender and painful 
on objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
new version of Diagnostic Code 7804, a scar that is 
superficial and painful on examination may be assigned a 
maximum rating of 10 percent.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).  

Under the old and new versions of Diagnostic Code 7805, a 
scar may be evaluated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

38 C.F.R. Part 4, Diagnostic Code 7628 provides that benign 
neoplasms of the gynecological system are to be evaluated 
according to the impairment in function of the urinary or 
gynecological systems or the skin. 

IV.  Analysis

A.  Service connection

The issue of entitlement to service connection for a 
digestive tract disorder is before the Board.  In 2004 a VA 
examination was conducted.  The examiner noted that the 
veteran had the irritable bowel syndrome and a redundant 
colon.  Although the veteran had gastrointestinal 
symptomatology in service and a finding in service of 
probable irritable bowel syndrome, the examiner did not 
address whether irritable bowel syndrome was related to 
active service.  However, the examiner noted that the veteran 
had PTSD and this can lead to irritable bowel syndrome. 

The Board must consider all possible theories of entitlement, 
including those unknown to the veteran, such as secondary 
service connection.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000).  Based on the analysis below, the veteran 
is not prejudiced by the Board's consideration of secondary 
service connection.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Although the 2004 opinion is not a model, it leads 
this Board Member to conclude that the veteran developed 
irritable bowel syndrome and that the proximate cause was 
PTSD.  Under the circumstances, service connection for 
irritable bowel syndrome is warranted.  Because the Board 
finds proximate causation, the Board does not address whether 
the post service irritable bowel syndrome was related to the 
suspected in-service irritable bowel syndrome.
 
The evidence also establishes that the veteran has a 
redundant colon.  The law provides that service connection is 
granted for disability due to disease or injury.  The most 
probative evidence establishes that the veteran does not have 
a disability due to the redundant colon.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The examiner 
specifically stated that in general, the condition does not 
cause health effects.   
 
The Board notes the veteran's belief that she has a 
disability from her redundant colon.  However, as the veteran 
has not been shown to be a medical expert, she is not 
qualified to render a medical diagnosis.  It is the province 
of trained health care professionals to enter conclusions 
that require medical expertise, such as a medical diagnosis, 
and the veteran's lay opinion cannot be accepted as competent 
evidence.  See Espiritu, 2 Vet. App. at 494-95.  Also, her 
testimony about conversations with medical professionals is 
not competent evidence.  Robinette, 8 Vet. App. at 77.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for redundant 
colon is denied.

B.  Evaluation

The Board notes that the AOJ initially rated the breast 
disability under the diagnostic code for skin malignancy.  In 
this case, there is no current evidence of a malignancy.   
While the veteran fears that she may develop breast cancer 
due to the fibrocystic breast disease, the question now is 
the current level of disability and not a potential future 
disability.  In any event, the June 2004 VA examiner noted 
that research did not show that trauma or injury to the 
breasts causes increased risk of cancer.  Moreover, as the 
cysts are benign neoplasms, the matters of disfigurement, 
scarring, and functional impairment will be further 
addressed.

As there is no evidence of scarring, most of the diagnostic 
codes pertaining to scarring are not applicable.  Given the 
location of the cysts, the diagnostic code for disfigurement 
of the head, face, or neck is also not applicable.  
Additionally, there is no evidence of impairment in function 
of the urinary or gynecological systems.  In that regard, the 
June 2004 VA examiner specifically noted that that the 
veteran had no functional impairment from the fibrocystic 
breast disease.

However, the evidence shows that the veteran's breasts, 
regardless of whether the veteran really has fibrocystic 
breast disease or just mastalgia, are tender on palpation.  
This symptomatology is akin to a tender and painful scar.  
Therefore, a 10 percent evaluation by analogy under the old 
criteria of Diagnostic Code 7804 is warranted.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's fibrocystic breast disease 
causes a marked interference with any employment, or that 
such have in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  Consequently, 
the Board finds that a referral for extraschedular 
consideration is not warranted.








ORDER

Service connection for irritable bowel syndrome is granted.

Service connection for redundant colon is denied.

A 10 percent disability rating for fibrocystic breast disease 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.



                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


